DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I and Species B (claims 1-12) in the reply on 09/15/2022 is acknowledged. 
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group and Species, there being no allowable generic or linking claim.

Claim Objections
Claim 10 is objected to because of the following informality:
	Claim 10 is objected to because of the informality in the recitation "wherein the second layer is chosen" in line 3.  Examiner suggests changing the recitation to “wherein the second layer material is chosen”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “wherein the second layer is dissolved in a semi-orthogonal solvent” in line 5.  Based on Applicant’s Specification, which discloses Example 1 (a tandem OPV: glass/ ITO (150nm) /MoOs (8 nm)/ 2,4-bis[4-(N-Phenyl-1-naphthylamino)-2,6-dihydroxyphenyl] squaraine (1-NPSQ) (8 nm)/ Co (40 nm)/ 3,4,9,10 perylenetetracarboxylic bisbenzimidazole (PTCBI) (5 nm)/ Ag (1 nm)/ MoOs (8 nm)), Example 2 (The tandem consisted of glass/ ITO/ MoOs (8 nm)/ 1-NPSQ (from DCB) (8 nm)/ Ca (40 nm)/ PTCBI (5 nm)/ Ag (1 nm)/ MoO3 (8 nm)/ 1-NPSQ (from DCB) (8 nm)/ Co (20 nm)/ bathocuproine (BCP) (7 nm)/ Ag (100 nm)), and Example 3 (A tandem OPV device: glass/ ITO/ MoOs (6 nm)/ DPSQ (from Chloroform) (12 nm)/ Ca (40 nm)/ PTCBI (5 nm)/ Ag (0.5 nm)/ MoOs : Ag (1 vol %) (100 nm)/ 1-NPSQ (from THF) (26 nm)/ Co (40 nm)/PTCBI (8 nm)/ Ag (100 nm)”, the organic photosensitive optoelectronic device has all solid layers including solid squaraine layers.  It is unclear as to how the second layer, which is a solid layer, is dissolved in a semi-orthogonal solvent in the organic photosensitive optoelectronic device.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required (Examiner’s Note: When Applicant amends the claims, the claims would be reconsidered).
	


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726